Citation Nr: 0838804	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-36 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran apparently had active service from November 1996 
to October 2005.  The exact dates of his service have not 
been verified.  The appellant seeks DIC benefits as the 
veteran's mother.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 RO decision that denied 
entitlement to DIC benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in October 2005.  The death certificate 
lists the condition directly leading to death as multiple 
blunt force injuries.  A May 2006 RO administrative decision 
concluded that the veteran's death was not incurred in the 
line of duty and was due to the abuse of alcohol and willful 
misconduct on his part.  A November 2005 Report of 
Investigation, Line of Duty and Misconduct Report from the 
Army indicated that the veteran was "not in line of duty-due 
to own misconduct" at the time of his death.  

The appellant essentially contends that the veteran's death 
was not due to his willful misconduct.  

The Board observes that the veteran's service personnel and 
medical records are not of record.  As such records may be 
pertinent to appellant's claim, they should be obtained on 
remand.  

Also, the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Certain additional VCAA notice requirements may 
attach in the context of a claim for Dependency Indemnity and 
Compensation (DIC) benefits based on service connection for 
the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  Generally, section 5103(a) notice for a DIC case 
must include:  (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  In the 
instant case, no VCAA letter has been provided to the 
appellant.  See also Hupp, supra.  Thus, notice addressing 
these matters should be provided on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
letter that complies with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b). The 
letter must advise the appellant that 
service connection was not in effect for 
any disability at the time of the 
veteran's death, and explain what 
information or evidence is necessary to 
substantiate a claim for service 
connection for the cause of a veteran's 
death on the basis of direct and secondary 
service connection. Hupp, supra. The 
letter must specifically inform the 
appellant which portion of the evidence is 
to be provided by the claimant, and which 
part, if any, the RO will attempt to 
obtain on her behalf. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

2.  Contact the National Personnel Records 
Center (NPRC), or other appropriate 
authority, and request that a search be 
conducted for all medical records 
(including copies) pertaining to the 
veteran during his period of service 
(apparently from November 1996 to October 
2005).  The veteran's service personnel 
records should also be obtained, including 
a copy of his DD 214.  The results of such 
request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the appellant informed of 
any negative results.

3.  Thereafter, readjudicate the claim for 
entitlement to DIC benefits.   If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case, which takes into account all 
evidence submitted since the last 
statement of the case, and provide an 
opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




